 



Exhibit 10.2
AMENDED AND RESTATED
CORRECTIONS CORPORATION OF AMERICA
EXECUTIVE DEFERRED COMPENSATION PLAN
RECITALS:
     A. Corrections Corporation of America (the “Company”) has established and
currently maintains the Corrections Corporation of America Executive Deferred
Compensation Plan (the “Plan”). The Plan is administered by the Committee (as
herein defined), which has the right, subject to certain limitations, to amend
the Plan. The Committee desires to amend and restate the Plan on the terms and
conditions hereinafter set forth.
     B. The Plan is designed primarily for purposes of providing benefits for a
select group of management and highly compensated employees of the Company and
its Subsidiaries that adopt the Plan. It is intended to qualify as a “top hat”
plan under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended.
ARTICLE I
GENERAL
     Section 1.1 Purpose of the Plan. The purpose of this Plan is to reward
certain management and highly compensated employees of the Company and its
Subsidiaries who have contributed to the Company’s success and are expected to
continue to contribute to such success in the future. The Plan generally
provides such employees with the opportunity to defer a portion of their
compensation on the terms and conditions set forth herein.
     Section 1.2 Effective Date. The effective date of the Plan was originally
April 1, 2002. Except as set forth herein or as otherwise required by the
context, the effective date of this amendment and restatement of the Plan is
January 1, 2005.
     Section 1.3 Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
ARTICLE II
DEFINITIONS
     Section 2.1 Account. Account means, with respect to each Participant, such
Participant’s Deferral Account and Matching Contributions Account.
     Section 2.2 Base Salary. Base Salary means, with respect to each Plan Year,
the base salary of each Participant for such year, including for this purpose
salary reduction contributions

1



--------------------------------------------------------------------------------



 



pursuant to this Plan and any Employer-sponsored plan governed by Code
Section 125, but excluding Bonuses, if any.
     Section 2.3 Beneficiary. Beneficiary means the person or persons designated
by a Participant as his or her beneficiary hereunder in accordance with the
provisions of Article IV.
     Section 2.4 Board. Board means the Board of Directors of the Company.
     Section 2.5 Bonus. Bonus means any cash bonus earned by an Executive,
whether pursuant to a bonus plan or otherwise.
     Section 2.6 CCA 401(k) Plan. CCA 401(k) Plan means the Corrections
Corporation of America 401(k) Savings and Retirement Plan, as the same may from
time to time be amended, and any successor plan thereto.
     Section 2.7 Change in Control. Change in Control means the happening of any
of the following:
     (a) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company
or a wholly-owned subsidiary thereof or any employee benefit plan of the Company
or any of its Subsidiaries, becomes the beneficial owner of the Company’s
securities having 50% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or
     (b) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or
     (c) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3) of the directors of the Company then still in office who were directors of
the Company at the beginning of any such period.
     Section 2.8 Code. Code means the Internal Revenue Code of 1986, as the same
may from time to time be amended.

2



--------------------------------------------------------------------------------



 



     Section 2.9 Committee. Committee means the Compensation Committee of the
Board or, if none, the Board or another committee designated by the Board to
discharge the duties of the Committee hereunder.
     Section 2.10 Company. Company means Corrections Corporation of America, a
Maryland corporation, or any successor thereto.
     Section 2.11 Deferral Account. Deferral Account means the Account
maintained by each Employer for each Participant in accordance with Article III
hereof.
     Section 2.12 Deferrals. Deferrals has the meaning ascribed to it in
Section 3.1(a) hereof.
     Section 2.13 Deferred Compensation Benefit. Deferred Compensation Benefit
means, with respect to each Participant as of any date, such Participant’s
vested benefit as determined pursuant to Article III hereof.
     Section 2.14 Disability. Disability means (i) a Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less that twelve (12) months or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
the Participant is receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the
Company’s employees.
     Section 2.15 Earnings. Earnings means the earnings credited to each
Participant’s Account in accordance with Section 3.1(c) hereof.
     Section 2.16 Employer. Employer means the Company and any Subsidiary of the
Company which, with the written consent of the Company, adopts the Plan.
     Section 2.17 Executive. Executive means a management or highly compensated
employee of an Employer designated by the Committee as eligible to participate
in the Plan. The Committee also may from time to time, in its sole discretion
with or without cause, revoke an Executive’s eligibility to participate in the
Plan upon ninety (90) days’ written notice. Any such revocation shall not,
however, reduce any Deferred Compensation Benefits to which the Executive may be
entitled at the time of such revocation. In addition, any such revocation shall
not be effective until the first day of the Plan Year following the Plan Year in
which such revocation occurs.
     Section 2.18 Matching Contributions. Matching Contributions has the meaning
ascribed to it in Section 3.1(b) hereof.

3



--------------------------------------------------------------------------------



 



     Section 2.19 Matching Contributions Account. Matching Contributions Account
means the Account maintained by each Employer for each Participant in accordance
with Article III hereof.
     Section 2.20 Participant. Participant means any Executive who elects to
participate in the Plan by making Deferrals hereunder.
     Section 2.21 Payment Date(s). Payment Date(s) means, with respect to each
Participant, the commencement date(s) of the payment of such Participant’s
Deferred Compensation Benefits as elected in accordance with Section 3.2(a), as
the same may be modified pursuant to Section 3.3(c)(iii).
     Section 2.22 Plan. Plan means the Corrections Corporation of America
Executive Deferred Compensation Plan, as amended herein and as may from time to
time be amended hereafter.
     Section 2.23 Plan Year. Plan Year means the calendar year, except that the
first Plan Year shall commence April 1, 2002 and end December 31, 2002.
     Section 2.24 Retirement. Retirement means a Participant’s Separation from
Service for any reason on or after the date such Participant attains age
sixty-two (62).
     Section 2.25 Separation from Service. Separation from Service shall mean a
Participant’s “separation from service” as such term is defined under
Section 1.409A-1(h) of the U.S. Treasury Regulations.
     Section 2.26 Specified Employee. Specified Employee has the meaning
ascribed to it in Section 1.409A-1(i)(1) of the U.S. Treasury Regulations.
     Section 2.27 Subsidiary. Subsidiary means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing more than 50% of the total combined voting power of all classes
of stock in one of the other corporations in the chain.
     Section 2.28 Trust Agreement. Trust Agreement means any trust agreement
entered into in connection with the Plan, as the same may from time to time be
amended.
     Section 2.29 Trust Fund. Trust Fund means the amounts contributed from time
to time by the Company to the Trustee in accordance with Section 6.3 hereof,
plus any earnings thereon. The Trust Fund shall be held, administered and
distributed by the Trustee pursuant to the Trust Agreement.
     Section 2.30 Trustee. Trustee means the persons or person designated as
trustee under the Trust Agreement.

4



--------------------------------------------------------------------------------



 



     Section 2.31 Unforeseeable Emergency. Unforeseeable Emergency means an
event which results (or will result) in severe financial hardship to the
Participant as a consequence of an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as determined under Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseen circumstances
beyond the control of the Participant. Examples of what is not considered to be
an Unforeseeable Emergency include the need to send a Participant’s child to
college and the desire to purchase a house.
     Section 2.32 Year(s) of Service. Year of Service means, with respect to
each Participant, any Plan Year throughout which the Participant is employed by
an Employer on a full-time basis, as determined by the Committee in its
discretion. In determining Years of Service hereunder, the Committee may (but
need not) give service credit to any Participant who takes an authorized leave
of absence from his employment.
ARTICLE III
DEFERRED COMPENSATION BENEFITS
     Section 3.1 Deferred Compensation Benefits.
     (a) Deferrals. From time to time, each Participant shall file a written
election with the Committee directing his Employer to reduce his Salary and/or
Bonuses and to credit the amount of any such reduction (the “Deferrals”) to the
Deferral Account established and maintained for such Participant pursuant to
Section 3.6. Written elections hereunder shall be made in accordance with rules
established by the Committee, subject to the limitations set forth in
Section 3.3, and shall include the information described in Section 3.2.
Deferrals shall be credited to each Participant’s Deferral Account as of such
time or times determined by the Committee; provided, however, that Deferrals of
Base Salary shall be credited to each Participant’s Deferral Account not less
often than monthly, and Deferrals of Bonuses shall be credited to each
Participant’s Deferral Account not later than thirty (30) days after the date on
which such Bonuses otherwise would have been paid.
     (b) Employer Matching Contributions. From time to time, there shall be
credited to the Matching Contributions Account established and maintained for
each Participant pursuant to Section 3.6 an amount equal to a percentage of such
Participant’s Deferrals, such percentage (which may be zero) to be determined by
the Committee in its discretion (the “Matching Contributions”). Until such time
as the Committee determines otherwise, the amount of Matching Contributions for
each Plan Year shall equal 100% of each Participant’s Deferrals for such Plan
Year, up to a maximum of 5% of Base Salary and Bonuses earned by the Participant
during the Plan Year. Matching Contributions shall be credited to each
Participant’s Matching Contributions Account as of such time or times determined
by the Committee, but not later than the date on which the related Deferrals are
credited to the Participant’s Deferral Account. Notwithstanding any other
provision of this Section 3.1(b), any Matching Contributions credited to a
Participant’s Matching Contributions Account under this Section 3.1(b) for a
Plan Year shall be reduced by any “matching contributions” (as such term is
defined under the CCA 401(k) Plan) credited to the Participant under the CCA
401(k) Plan for such Plan Year.

5



--------------------------------------------------------------------------------



 



     (c) Earnings. From time to time, there shall be credited to the Deferral
Account and the Matching Contributions Account established and maintained for
each Participant pursuant to Section 3.6 Earnings with respect to Deferrals,
Matching Contributions and Earnings previously credited to such Accounts in
accordance herewith. The rate of Earnings shall be determined from time to time
by the Committee and may be commensurate with the rate of return (positive or
negative) on securities (including Company stock) selected by the Committee;
provided, however, that after the occurrence of a Change in Control, the rate of
Earnings shall not be less than 8% per annum. Until such time as the Committee
determines otherwise, the rate of Earnings for any Plan Year shall equal the
actual rate of return earned on any investments held as part of the Trust Fund
and designated by the Committee as a funding mechanism for meeting each
Employer’s obligations under this Plan. Earnings shall be credited to each
Participant’s Deferral Account and Matching Contributions Account as of such
time or times determined by the Committee.
     (d) Vesting.
     (i) Each Participant shall at all times be 100% vested in Deferrals and
Earnings credited to his Deferral Account.
     (ii) As to Matching Contributions with respect to each Plan Year ending on
or before December 31, 2004 and any Earnings on such contributions, each
Participant shall become vested based upon the Participant’s Years of Service
with his Employer following completion of such Plan Year. Such vesting shall be
determined in accordance with the following table:

      Years of Service     after Plan Year to which Matching   Percentage Vested
in such Matching Contributions Relate   Contributions and Earnings thereon 1  
33 1/3% 2   66 2/3% 3   100%

     (iii) As to Matching Contributions with respect to each Plan Year beginning
on or after January 1, 2005 and any Earnings on such contributions, each
Participant shall become vested based upon the Participant’s total “years of
service” (as determined under the CCA 401(k) Plan) in accordance with the
vesting schedule set forth in the CCA 401(k) Plan.
     (iv) Notwithstanding anything herein to the contrary, each Participant
shall become 100% vested in amounts credited to his Matching Contributions
Account upon termination of such Participant’s employment with the Employer by
reason of death, Disability or Retirement or upon the occurrence of a Change in
Control; provided,

6



--------------------------------------------------------------------------------



 



however, that the Participant shall not become vested upon the occurrence of a
Change in Control to the extent such vesting would cause any portion of his
Deferred Compensation Benefits to constitute an “excess parachute payment” under
Code Section 280G. The Committee in its discretion shall determine whether and
to what extent any Deferred Compensation Benefits constitute “excess parachute
payments” hereunder.
     3.2 Payment of Deferred Compensation Benefits.
     (a) Payment Dates Generally. Each deferral election described in
Section 3.1(a) shall also contain the Participant’s election regarding the
Payment Date for the portion of his Deferred Compensation Benefits to which such
election relates. The Payment Date may be any date or time specified by the
Participant and permitted by the Committee, subject to the following
limitations:
     (i) Except as otherwise set forth in Section 3.4, a Participant shall not
be entitled to receive payment of any portion of his Deferred Compensation
Benefits earlier than the first to occur of (A) sixty (60) days after the
Participant’s Separation from Service; (B) the date of the Participant’s
Disability; (C) the date of the Participant’s death; or (D) the first day of the
sixth (6th) Plan Year following the Plan Year in which such Participant first
began participating in the Plan.
     (ii) Payment of a Participant’s Deferred Compensation Benefits must
commence on or before the later of (A) sixty (60) days after the Participant’s
Separation from Service, or (B) the fifteenth (15th) day of the month next
following the month in which such Participant attains age sixty-five (65).
     (iii) Payment of a Participant’s Deferred Compensation Benefits may begin
on as many as, but not more than, three (3) different Payment Dates.
     (iv) The form of payment of any Deferred Compensation Benefits (as
determined under subparagraph (b) below) that begin on a particular Payment Date
must be the same.
     (b) Form of Payment. Each deferral election described in Section 3.1(a)
shall also contain the Participant’s election regarding the form of payment of
the portion of his Account to which such election applies. In each election
form, the Participant may elect to receive payment of the portion of his
Deferred Compensation Benefits to which such election relates in one (but not
more than one) of the following forms:
     (i) a lump sum payment; or
     (ii) to the extent permitted by the Committee in its discretion, in equal
monthly installments over a period not exceeding sixty (60) months.
Deferred Compensation Benefits shall be paid in cash, unless the Participant or
Beneficiary consents to payment in the form of other property.

7



--------------------------------------------------------------------------------



 



     3.3 Deferral Elections; Modifications.
     (a) Deferral Elections Generally. Each written election described in
Section 3.1(a) shall be made at such time and in such manner as determined by
the Committee, but in no event later than December 31 of the year prior to the
beginning of the Plan Year for which it is to be effective; provided, however,
that in the year in which a Participant first becomes eligible to participate in
the Plan, such election may be made within thirty (30) days after the
Participant becomes eligible to participate, but such election shall be
effective only with respect to compensation for services performed after the
date the election is made. Except as otherwise provided in subparagraph (c) or
on an election form, any elections as to Payment Dates or form of benefit made
pursuant to Section 3.2 shall be irrevocable as to any Deferred Compensation
Benefits that accrue while such elections are in effect.
     (b) Certain Limitations on Deferrals. For any Plan Year, a Participant may
defer an amount up to 50% of the Base Salary and 100% of the Bonuses earned by
the Participant during the Plan Year, provided that for the initial Plan Year,
Base Salary and Bonuses earned prior to the effective date of the Plan shall be
taken into account in determining these limitations. Except as otherwise
provided in subparagraph (a), a Participant may defer hereunder only Base Salary
and Bonuses that are earned on or after the date the election is filed with the
Committee.
     (c) Termination or Modification of Elections. Notwithstanding the last
sentence of subparagraph (a):
     (i) no revocation of a written election described in Section 3.1(a) shall
take effect until the first day of the Plan Year following the Plan Year in
which the Committee receives such revocation;
     (ii) a written election described in Section 3.1(a) shall automatically
terminate on the earliest to occur of (A) the termination of a Participant’s
employment by his Employer for any reason or (B) the termination of the Plan;
and
     (iii) if permitted by the Committee in its sole discretion, a Participant
may change any Payment Date (but not the form of benefit) previously designated
by the Participant pursuant to Section 3.2, provided, however, that: (A) the
Participant must make an election designating the new Payment Date at least
twelve (12) months prior to the Payment Date previously designated; (B) such
election shall not take effect until at least twelve (12) months after the date
on which it is made; (C) the new Payment Date must be at least five (5) years
later in time than the Payment Date previously designated; (D) all payments that
otherwise would have begun on the Payment Date previously designated must, after
such change, begin on the new Payment Date; and (E) the new Payment Date
designated by the Participant must otherwise comply with the requirements of
Section 3.2.
     Section 3.4 Special Rules Related to Distributions.

8



--------------------------------------------------------------------------------



 



     (a) Unforeseeable Emergency Distributions. The Committee may at any time,
upon written request of the Participant, cause to be paid to such Participant an
amount equal to all or any part of such Participant’s Deferred Compensation
Benefits if the Committee determines, in its absolute discretion based on such
reasonable evidence that it shall require, that such a payment or payments is
necessary for the purpose of alleviating the consequences of an Unforeseeable
Emergency occurring with respect to the Participant. This decision will be
determined based upon the relevant facts and circumstances of each case.
Payments of amounts because of an Unforeseeable Emergency shall be permitted
only to the extent reasonably necessary to satisfy the emergency need (including
amounts necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution) and shall not
be permitted to the extent such need may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent liquidation would not itself cause severe financial
hardship), or by the cessation of deferrals under the Plan.
     (b) Small Accounts. If a Participant’s Account is $15,500 (this amount
shall be adjusted for cost-of-living increases pursuant to Section 402(g)(4) of
the Code) or less at the time of the Participant’s Separation from Service, such
Participant’s Deferred Compensation Benefits shall automatically be paid to him
in a single lump sum payment as soon as practicable following his Separation
from Service.
     Section 3.5 Withholding. Each Employer shall withhold from a Participant’s
Base Salary or Bonus such amounts as are necessary to satisfy its withholding
obligations thereunder as to any Deferrals by the Participant. In addition, each
Employer shall deduct from any distributions hereunder any taxes or other
amounts required by law to be withheld therefrom.
     Section 3.6 Participants’ Accounts. Each Employer shall establish and
maintain a Deferral Account and a Matching Contributions Account for each
Participant and such sub-accounts as the Committee deems necessary or
appropriate. Each Deferral Account so established shall be credited as
appropriate for Deferrals and Earnings with respect to such Deferrals and
debited for any distributions from such Account. Each Matching Contributions
Account so established shall be credited as appropriate for Matching
Contributions and Earnings with respect to such Matching Contributions and
debited for any distributions from such Account.
     Section 3.7 Delay of Payment for Specified Employees. Notwithstanding
anything to the contrary in this Plan, if the Committee determines that upon a
Participant’s Separation from Service from the Company (or at such other time
that the Committee determines to be relevant) the Participant is a Specified
Employee of the Company and that any payments to be provided to the Participant
pursuant to this Plan upon the Participant’s Separation from Service are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Plan, then such payments shall be delayed until the date that is six months
after the date of the Participant’s Separation from Service from the Company, or
such shorter period that, as determined by the Committee, is sufficient to avoid
the imposition of Section 409A Taxes (the “Payment Delay Period”). Any payments
delayed

9



--------------------------------------------------------------------------------



 



pursuant to this Section 3.7 shall be made in a lump sum on the first day of the
seventh month following the Participant’s Separation from Service, or such
earlier date that, as determined by the Committee, is sufficient to avoid the
imposition of any Section 409A Taxes.
ARTICLE IV
BENEFICIARIES
     Section 4.1 Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the
Committee) signed by the Participant and filed with the Committee prior to the
Participant’s death. In the absence of such a designation and at any other time
when there is no existing Beneficiary designated hereunder, the Beneficiary of a
Participant shall be his estate. A person designated by a Participant as his
Beneficiary who dies or which ceases to exist shall not be entitled to any part
of any payment thereafter to be made to the Participant’s Beneficiary unless the
Participant’s designation specifically provides to the contrary. If two or more
persons designated as a Participant’s Beneficiary are in existence with respect
to a single Deferred Compensation Benefit, the amount of any payment to the
Beneficiary under this Plan shall be divided equally among such persons, unless
the Participant’s designation specifically provided to the contrary.
     Section 4.2 Change in Beneficiary. A Participant may, at any time and from
time to time, change a Beneficiary designation hereunder without the consent of
any existing Beneficiary or any other person. Any change in Beneficiary shall be
made by giving written notice thereof to the Committee and any change shall be
effective only if received by the Committee prior to the death of the
Participant.
     Section 4.3 Distributions to Beneficiaries. The Beneficiary or
Beneficiaries of a Participant shall be entitled to receive the unpaid Deferred
Compensation Benefits to which the Participant was entitled at his death payable
in a lump sum as soon as practicable following the date of the Participant’s
death.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Liability of Employer. Nothing in this Plan shall constitute
the creation of a trust or other fiduciary relationship between an Employer and
any Participant, Beneficiary or any other person.
     Section 5.2 Ownership of Assets; Relationship with Company. Notwithstanding
anything herein to the contrary, Participants shall have no right, title or
interest whatsoever in or to the Accounts or the Deferred Compensation Benefits.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.

10



--------------------------------------------------------------------------------



 



     Section 5.3 No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to any Participant. Without limiting
the generality of the preceding sentence, except as otherwise set forth in a
written agreement, an Executive who elects to become a Participant continues to
be an employee of an Employer solely at the will of such Employer subject to
discharge at any time, with or without cause.
     Section 5.4 Payment to Guardian. If a benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Committee may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Committee may require such
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Employers from all liability with respect to such
benefit.
     Section 5.5 Assignment. No right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.
     Section 5.6 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
     Section 5.7 Expenses; Liability for Benefits. Each Employer shall be liable
for the payment of the Deferred Compensation Benefits which are payable
hereunder to its employees and for its pro rata portion of the expenses of
administering the Plan, as determined by the Committee.
     Section 5.8 Top Hat Plan. The Plan is designed primarily for purposes of
providing benefits for a select group of management and highly compensated
employees of the Company and its Subsidiaries that adopt the Plan. It is
intended to qualify as a “top hat” plan under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.
ARTICLE VI
ADMINISTRATION OF PLAN
     Section 6.1 Administration.
     (a) General. The Plan shall be administered by the Committee. The Committee
shall have sole and absolute discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to determine the rights and status under the Plan
of Participants or other persons, to resolve questions or disputes arising under
the Plan and to make any determinations with respect to the benefits payable
under the

11



--------------------------------------------------------------------------------



 



Plan and the persons entitled thereto as may be necessary for the purposes of
the Plan. The Committee’s determination of the rights of any employee or former
employee hereunder shall be final and binding on all persons, subject only to
the appeal provisions outlined in Section 6.4 hereof.
     (b) Compliance with Tax Provisions. The Plan is intended to comply with the
provisions of Section 409A of the Code (including the U.S. Treasury Regulations
and other guidance issued thereunder), and the Committee shall interpret the
Plan in a manner consistent therewith.
     (c) Delegation of Duties. The Committee may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Deferred Compensation
Benefits, to a named administrator or administrators.
     Section 6.2 Regulations. The Committee may promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Committee shall, subject
only to the appeal provisions outlined in Section 6.4 hereof, be final and
binding on all persons.
     Section 6.3 Trust Fund. The Company shall, from time to time, contribute to
the Trustee such amounts as the Company deems necessary or appropriate to fund
the full amount of Deferred Compensation Benefits accrued hereunder. The Trustee
shall invest and reinvest the Trust Fund in accordance with the terms of this
Plan and the Trust Agreement. At the option of the Company, the Company may pay
from its funds, or may direct the Trustee to pay from the Trust Fund, all
expenses of administering the Trust Fund, including Trustee’s fees and expenses,
and all taxes and other expenses attributable to the Trust Fund, all as
determined by the Company.
     Section 6.4 Appeal Provisions. The Committee shall determine the rights of
any employee or former employee to any Deferred Compensation Benefits hereunder.
Any employee or former employee who believes that he has not received the
Deferred Compensation Benefits to which he is entitled under the Plan may file a
claim in writing with the Committee. The Committee shall, no later than 90 days
after the receipt of a claim (unless special circumstances require an extension
of up to 90 additional days, provided that written notice of the extension of
time is given to the claimant within the first 90 day period), either allow or
deny the claim in writing. If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.
     A denial of a claim by the Committee, wholly or partially, shall be written
in a manner calculated to be understood by the claimant and shall include:
     (a) the specific reasons for the denial;

12



--------------------------------------------------------------------------------



 



     (b) specific reference to pertinent Plan provisions on which the denial is
based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the claim review procedure.
     A claimant whose claim is denied (or his duly authorized representative)
may within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim. If such an appeal is so filed within such 60-day period, the Company (or
its delegate) shall conduct a full and fair review of such claim. During such
review, the claimant shall be given the opportunity to review documents that are
pertinent to his claim and to submit issues and comments in writing.
     The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension). Such decision shall be written in a manner
calculated to be understood by the claimant, shall state the specific reasons
for the decision and the specific Plan provisions on which the decision was
based and shall, to the extent permitted by law, be final and binding on all
interested persons. If the decision on review is not furnished to the claimant
within the above-mentioned time period, the claim shall be deemed to have been
denied on review.
     Section 6.5 Revocability of Committee/Company Action. Any action taken by
the Committee with respect to the rights or benefits under the Plan of any
employee or former employee shall be revocable by the Committee as to payments
not yet made to such person, and acceptance of any Deferred Compensation
Benefits under the Plan constitutes acceptance of and agreement to the
Committee’s or the Company’s making any appropriate adjustments in future
payments to such person (or to recover from such person) any excess payment or
underpayment previously made to him.
     Section 6.6 Amendment. The Committee may at any time (without the consent
of any Subsidiary which adopts the Plan) amend any or all of the provisions of
this Plan, except that no such amendment may (a) reduce the balance of any
Participant’s Account as of the date of such amendment, (b) change the time or
form of distribution from a Participant’s Account or (c) change the provisions
of the Plan applicable to a Participant’s Account upon a Change in Control,
without the prior written consent of such Participant. Any amendment shall be in
the form of a written instrument executed by an officer of the Company pursuant
to a resolution adopted by the Committee. Subject to the foregoing provisions of
this Section 6.6, such amendment shall become effective as of the date specified
in such instrument or, if no such date is specified, on the date of its
execution.

13



--------------------------------------------------------------------------------



 



     Section 6.7 Termination. The Committee, in its discretion (without the
consent of any Subsidiary which adopts the Plan), may terminate this Plan and
pay amounts due hereunder to the full extent permitted by and in accordance with
Section 409A of the Code (including, but not limited to,
Section 1.409A-3(j)(4)(ix) of the U.S. Treasury Regulations), except that no
such termination may (a) reduce the balance of any Participant’s Account as of
the date of such termination or (b) materially change the provisions of the Plan
applicable to a Participant’s Account upon a Change in Control, without the
prior written consent of such Participant. Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company pursuant to a resolution adopted by the Committee. Subject to the
foregoing provisions of this Section 6.7, such termination shall become
effective as of the date specified in such instrument or, if no such date is
specified, on the date of its execution. Written notice of any termination shall
be given to the Participants as soon as practicable after the instrument is
executed.
[Signature Page to Follow]

14



--------------------------------------------------------------------------------



 



     Executed this 15th day of August, 2007.

                  CORRECTIONS CORPORATION OF AMERICA      
 
  By:   /s/ David M. Garfinkle    
 
           
 
  Its:   Vice President, Finance and Controller    
 
             

15